 

Exhibit 10.1

 

EXECUTION VERSION

 

Ninth AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS Ninth AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated as of July 15, 2013, by and among
BREITBURN OPERATING L.P., a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (the “Parent”), BreitBurn
GP, LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General Partner”),
the Subsidiaries of the Parent and/or the Company, as guarantors (the
“Subsidiary Guarantors”, and together with the Parent, the Parent GP, and the
General Partner, the “Guarantors”), EACH LENDER SIGNATORY HERETO, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity “Administrative
Agent”).

 

WITNESSETH:

 

WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the lenders from time to time party thereto (the “Lenders”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 7, 2010, as
amended by the following: that certain First Amendment to Second Amended and
Restated Credit Agreement and Consent and First Amendment to Security Agreement
dated as of September 17, 2010, Second Amendment dated as of May 9, 2011, Third
Amendment dated as of August 3, 2011, Fourth Amendment dated as of October 5,
2011, Fifth Amendment dated as of May 25, 2012, Sixth Amendment dated as of
October 11, 2012, Seventh Amendment dated as of February 26, 2013 and Eighth
Amendment to Second Amended and Restated Credit Agreement dated as of May 22,
2013 (as further amended, modified or restated from time to time, the “Credit
Agreement”), whereby upon the terms and conditions therein stated the Lenders
have agreed to make certain loans to the Company upon the terms and conditions
set forth therein;

 

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.          Definitions.

 

(a)          Unless otherwise defined in this Amendment, each capitalized term
used herein but not otherwise defined herein has the meaning given such term in
the Credit Agreement, as amended by this Amendment. The interpretive provisions
set forth in Section 1.02 of the Credit Agreement shall apply to this Amendment.

 

(b)          As used in this Amendment, the following terms shall have the
meanings set forth below:

 

“Amendment Conditions Precedent” has the meaning given to such term in Section 7
of this Amendment.

 

“Amendment Effective Date” has the meaning given to such term in Section 7 of
this Amendment.



 



  Ninth Amendment

 



 

“Approved Form of Acquisition Agreement” means the Whiting Acquisition Agreement
as in effect on the Amendment Effective Date.

 

“Equity Interest Collateral” means capital stock or other equity interests with
respect to which a security interest may be perfected by delivery of a stock or
other certificate and related stock powers.

 

“Filing Collateral” means property or assets, including intangible property and
equity interests, with respect to which a security interest may be perfected by
filing a financing statement in the central filing office of a State of the
United States or the District of Columbia under the Uniform Commercial Code.

 

“Lead Arranger” means Wells Fargo Securities, LLC acting alone or through or
with affiliates selected by it, in its capacity as the sole bookrunner and sole
lead arranger with respect to this Amendment.

 

“Permitted Changes” means amendments, modifications and waivers that are not
material and adverse to the Lenders.

 

“Specified Acquisition Agreement Representations” means representations and
warranties relating to the Assets (as defined in the Whiting Acquisition
Agreement) as are material to the interests of the Lenders, but only to the
extent the Company has the right to terminate its obligations under the Whiting
Acquisition Agreement as a result of a breach of such representations and
warranties.

 

“Specified Representations” means representations and warranties made by the
Parent, the Borrower and the other Loan Parties on the Amendment Effective Date
relating to (a) corporate or other company existence of Loan Parties, (b)
company authority of Loan Parties to deliver, execute and perform this Amendment
and the Loan Documents required by the Amendment Conditions Precedent to be
delivered on the Amendment Effective Date, (c) binding effect of this Amendment
and the other Loan Documents required to be delivered on the Amendment Effective
Date, (d) solvency as of the Amendment Effective Date (after giving effect to
the Whiting Transactions) of the Parent and of the Company, in each case on a
consolidated basis, (e) no conflicts of the Loan Documents delivered on the
Amendment Effective Date with charter or other organizational documents, the
Investment Company Act, Federal Reserve margin regulations, OFAC, the Federal
Corrupt Practices Act, or the Patriot Act, and (f) the creation and validity of
security interests which are required, pursuant to the Amendment Conditions
Precedent, to be created on the Amendment Effective Date, and perfection of
security interests which are required, by the Amendment Conditions Precedent, to
be perfected on the Amendment Effective Date.

 

“Whiting Acquisition Agreement” means the Purchase and Sale Agreement by and
between Whiting Oil and Gas Corporation, as seller, and the Company, as buyer,
dated June 22, 2013.

 

“Whiting Transactions” means, collectively, the acquisition by the Company of
the Assets as defined in the Whiting Acquisition Agreement.

 

SECTION 2.          Amendments to Credit Agreement. Effective as of the
Amendment Effective Date, the Credit Agreement is hereby amended as follows:

 

 -2-Ninth Amendment

 

 

(a)          New Definitions. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in proper alphabetical order:

 

“Ninth Amendment Closing Date” means the “Amendment Effective Date” as such term
is defined in that certain Ninth Amendment to Second Amended and Restated Credit
Agreement dated as of July 15, 2013 by and among the Company, the other Loan
Parties party thereto, BreitBurn GP, LLC, the Administrative Agent, and the
Lenders.

 

“Postle Field” means the Postle Field in Texas County, Oklahoma.

 

“Senior Secured Indebtedness” means, at any date, all Indebtedness of the
Borrower under this Agreement, but excluding Indebtedness of the type described
in clause (h) of the definition thereof (obligations with respect to Derivative
Contracts).

 

“Transpetco” means Transpetco Pipeline Company, L.P., a Delaware limited
partnership

 

“Triggering Event” means Parent’s receipt, at any time after Ninth Amendment
Closing Date, of net cash proceeds from the issuance of common units (“Equity
Proceeds”), as follows: (a) the first Triggering Event means receipt of Equity
Proceeds in a cumulative amount of at least $175 million, and (b) the second
Triggering Event means receipt of additional Equity Proceeds such that the
cumulative amount received after Ninth Amendment Closing Date equals at least
$350 million. By way of example, if the Parent receives Equity Proceeds in the
amount of $200 million on August 20, 2013, Equity Proceeds in the amount of $100
million on November 20, 2013 and Equity Proceeds in the amount of $50 million on
February 20, 2014, the first Triggering Event will have occurred on August 20,
2013 and the second Triggering Event will have occurred on February 20, 2014.

 

(b)          Amendments to Definitions. The following definitions in Section
1.01 of the Credit Agreement are hereby amended as follows:

 

(i)          The definition of “Aggregate Maximum Credit Amount” is amended to
read as follows: “Aggregate Maximum Credit Amount” means the amount of
$3,000,000,000.

 

(ii)         The definition of “Defaulting Lender” is hereby amended by deleting
the phrase “, as reasonably determined by the Administrative Agent,” therefrom.

 

(iii)        The definition of “LIBOR” is amended and restated to read as
follows:

 

“LIBOR” means

 

(a)          for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page (or any applicable successor page), then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.

 

 -3-Ninth Amendment

 

 

(b)          for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

(iv)        The definition of “Mortgages” is hereby amended by adding the phrase
“and all additional mortgages delivered by the Loan Parties pursuant to Article
IV of this Agreement” immediately after the phrase “described on Schedule 4.01
hereto”.

 

(v)         The definition of “Oil and Gas Properties” is hereby amended by
adding the phrase “, pipelines” immediately after the phrase “, field gathering
systems”.

 

(c)          Amendment to Section 3.03(b) (Capital Requirements). Section
3.03(b) of the Credit Agreement is hereby amended by changing the phrase
“regarding capital requirements” to “regarding capital or liquidity
requirements”.

 

(d)          Amendment to Section 3.07(b) (Replacement of Lenders). Section
3.07(b) of the Credit Agreement is hereby amended by adding the following
sentence to the end of the last paragraph thereof:

 

“If any Lender required to make an assignment and delegation pursuant to this
Section 3.07(b) shall refuse or fail to execute and deliver an Assignment and
Assumption, such Lender shall be deemed, effective as of the date upon which
such Lender shall have received payment of the amounts required to be paid
pursuant to clause (ii) of the proviso to Section 3.07(b), to have executed and
delivered such Assignment and Assumption.”

 

(e)          Amendment to Section 6.14(c) (Representations and Warranties - No
Material Adverse Effect). Section 6.14(c) of the Credit Agreement is hereby
amended by deleting the date “December 31, 2009” and replacing it with “December
31, 2012”.

 

(f)          Amendment to Section 8.05(e) (Limitation on Indebtedness). Clause
(ii) of Section 8.05(e) of the Credit Agreement is hereby amended by changing
the phrase “compliance with Section 8.15 and 8.16” to “compliance with Sections
8.14, 8.15 and 8.16”.

 

(g)          Amendment to Total Leverage Ratio. Section 8.15 of the Credit
Agreement is hereby redesignated as Section 8.14 and it is amended and restated
in its entirety to read as follows:

 

“8.14         Total Leverage Ratio.         Parent shall not permit the ratio of
Total Indebtedness to EBITDAX for the four (4) fiscal quarters ending on the
last day of each fiscal quarter beginning with the fiscal quarter ended
September 30, 2013, to be greater than the ratio set forth below for such fiscal
quarter (the “Maximum Total Leverage Ratio”):

 

 -4-Ninth Amendment

 

 

Four Fiscal Quarters Ending   Maximum Total Leverage Ratio       September 30,
2013   4.75 to 1.00*       December 31, 2013   4.75 to 1.00*       March 31,
2014   4.75 to 1.00*       June 30, 2014   4.50 to 1.00*       September 30,
2014   4.25 to 1.00*       December 30, 2014 and the last date of each fiscal
quarter thereafter   4.00 to 1.00           * This number is subject to downward
adjustment if a Triggering Event occurs, as set forth in the paragraph that
follows this pricing grid.  

 

; provided, that if a Triggering Event occurs, the Maximum Total Leverage Ratio
amount shown above for the last day of the fiscal quarter in which such
Triggering Event occurs, and for each date thereafter, shall be reduced as
follows: (1) the occurrence of the first Triggering Event shall result in a
reduction of the Maximum Total Leverage Ratio by .25, and (2) the occurrence of
the second Triggering Event shall result in an additional .50 reduction,
provided, however that (x) the Maximum Total Leverage Ratio shall in no event be
reduced to less than 4.00 to 1.00 and (y) if Maximum Total Leverage Ratio is
adjusted downward (the adjusted ratio being herein referred to as the “Adjusted
Ratio”), the Maximum Total Leverage Ratio shall at no time thereafter exceed the
Adjusted Ratio. For the avoidance of doubt and by way of examples,

 

(1) If the first Triggering Event occurs on September 20, 2013 and no Triggering
Event occurs thereafter, (I) the Maximum Total Leverage Ratio shall be 4.50 to
1.00 for the four fiscal quarters ending on each of September 30, 2013, December
31, 2013 and March 31, 2014, (II) the Maximum Total Leverage Ratio shall be 4.25
to 1.00 for the four fiscal quarters ending on June 30, 2014, and (III) the
Maximum Total Leverage Ratio shall be 4.00 to 1.00 for the four fiscal quarters
ending on September 30, 2014 and thereafter.

 

(2) If the first Triggering Event occurs on September 20, 2013 and the second
Triggering Event occurs on December 20, 2013, (I) the Maximum Total Leverage
Ratio shall be 4.50 to 1.00 for the four fiscal quarters ending September 30,
2013, and (II) the Maximum Total Leverage Ratio shall be 4.00 to 1.00 for the
four fiscal quarters ending on December 31, 2013 and thereafter.”

 

(h)          New Senior Secured Leverage Ratio. Section 8.15 is hereby
redesignated as Section 8.14 and a new Section 8.15 is hereby added to the
Credit Agreement as follows:

 

 -5-Ninth Amendment

 

 

“8.15         Senior Secured Leverage Ratio.

 

(a)          Parent shall not permit the ratio of Senior Secured Indebtedness to
EBITDAX for the four (4) fiscal quarters ending on each fiscal quarter end date
set forth below to be greater than the ratio set forth below for such fiscal
quarter (the “Maximum Senior Secured Leverage Ratio”):

 

Four Fiscal Quarters
Ending   Maximum Senior Secured Leverage Ratio*       September 30, 2013   3.00
to 1.00       December 31, 2013     3.00 to 1.00       March 31, 2014   2.75 to
1.00       June 30, 2014   2.75 to 1.00       Quarters ending after June 30,
2014   None           * Each number shown in this column is subject to downward
adjustment if a Triggering Event occurs, as set forth in the paragraph that
follows this pricing grid.

 

; provided, that (a) if the first Triggering Event occurs, the Maximum Senior
Secured Leverage Ratio shown above for the last day of the fiscal quarter in
which such Triggering Event occurs, and for each date thereafter, shall be
reduced by .25, and (b) if the second Triggering Event occurs, the Maximum
Senior Secured Leverage Ratio shall cease to apply from and after the date that
such second Triggering Event occurs. For the avoidance of doubt and by way of
examples,

 

(1) If the first Triggering Event occurs on September 20, 2013 and no Triggering
Event occurs thereafter, the Maximum Senior Secured Leverage Ratio shall be 2.75
to 1.00 for the four fiscal quarters ending September 30, 2013, 2.75 to 1.00 for
the four fiscal quarters ending December 31, 2013, 2.50 for the four fiscal
quarters ending March 31, 2014, and 2.50 for the four fiscal quarters ending
June 30, 2014.

 

(2) If the first Triggering Event occurs on September 20, 2013 and the second
Triggering Event occurs on December 20, 2013, the Maximum Senior Secured
Leverage Ratio shall be 2.75 to 1.00 for the four fiscal quarters ending
September 30, 2013, and the Maximum Senior Secured Leverage Ratio shall not
apply on any date thereafter.

 

(b) This covenant shall not apply to any quarter ending after June 30, 2014.”

 

(i)          Amendment to Section 11.06(c) (Register applicable to Lender
assignments). Section 11.06(c) of the Credit Agreement is hereby amended as
follows: (i) the word “agent” is hereby replaced with “non-fiduciary agent”;
(ii) in the first sentence, after the words “principal amounts” the following
words are added: “(and stated interest)”; (iii) the word “may” is changed to
“shall” in the second sentence thereof; (iv) in the last sentence, after the
word “Lender”, the following words are added: “but only to the extent of entries
in the Register that applicable to such Lender”.

 

(j)          Amendment to Section 11.06(d) (Participations). Section 11.06(d) of
the Credit Agreement is hereby amended by adding the following new paragraph to
the end thereof:

 

 -6-Ninth Amendment

 

 

“Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.”

 

(k)          Jurisdiction and Venue. The first sentence of Section 11.19(c) of
the Credit Agreement is hereby deleted and the following is inserted in lieu
thereof:

 

“(c)          EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Lender, any
Swing line Lender, or any Related Party of the foregoing WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT or the transactions relating hereto or
thereto, in any forum other than the courts of the state of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof. each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender, any Issuing Lender or any Swing line Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the COMPANY, any other Loan Party OR
BREITBURN GP, LLC or THEIR RESPECTIVE properties in the courts of any
jurisdiction. ”

 

(l)          Compliance Certificate. Exhibit C to the Credit Agreement is hereby
deleted and replaced with Exhibit C attached to this Amendment.

 

(m)        Commitments. Schedule 2.01 to the Credit Agreement is hereby replaced
with Schedule 2.01 attached hereto.

 

 -7-Ninth Amendment

 

 

SECTION 3.          Borrowing Base; Elected Commitment Amount. Effective on the
Amendment Effective Date, (a) the Borrowing Base is increased to $1,500,000,000
and (b) the Elected Commitment Amount is increased to $1,400,000,000.

 

SECTION 4.          Reallocation and Increase of Commitments; Departing
Lender(s). Effective on the Amendment Effective Date:

 

(a)          The Lenders have agreed among themselves to reallocate their
respective outstanding Loans and Commitments, and to, among other things, (i)
permit one or more of the Lenders to increase their respective Commitments under
the Credit Agreement (each, an “Increasing Lender”). In addition, each Lender
that has a Commitment under the Credit Agreement prior to the Amendment
Effective Date but no longer has a Commitment under the Credit Agreement after
giving effect to this Amendment (each, a “Departing Lender”) desires to assign
all of its rights and obligations as a Lender under the Credit Agreement to the
other Lenders and to no longer be a party to the Credit Agreement.

 

(b)          Each of the Administrative Agent, the Issuing Lender, the Company
and each other Loan Party hereby consents to the following: (i) the reallocation
of the Commitments as set forth on Schedule 2.01 attached hereto, (ii) the
reallocation of the outstanding Loans in accordance with each Lender’s Pro Rata
Share as set forth on Schedule 2.01 attached hereto, (iii) the increase in each
Increasing Lender’s Commitment as set forth on Schedule 2.01 attached hereto and
(iv) each Departing Lender’s assignment of its rights, interests, liabilities
and obligations under the Credit Agreement to the other Lenders. On the
Amendment Effective Date and after giving effect to such reallocation and
increase of the Commitments, the Elected Commitment Amount and Pro Rata Share of
each Lender shall be as set forth on Schedule 2.01 attached hereto and the
Commitment of the Departing Lender shall terminate. Each Lender hereby consents
to the Commitments and Pro Rata Shares set forth on Schedule 2.01 attached
hereto and makes such allocations among themselves such that after giving effect
to this Amendment each Lender’s outstanding Loans shall equal such Lender’s Pro
Rata Share. The reallocation of the Commitments among the Lenders, including the
assignment by the Departing Lender of all of its rights, interests, liabilities
and obligations under the Credit Agreement to the other Lenders, shall be deemed
to have been consummated on the Amendment Effective Date pursuant to the terms
of the Assignment and Assumption attached as Exhibit D to the Credit Agreement
as if the Lenders and the Departing Lender had executed an Assignment and
Assumption with respect to such reallocation. The Administrative Agent hereby
waives the $3,000 processing and recordation fee set forth in Section
11.06(b)(iv) of the Credit Agreement with respect to the assignments and
reallocations contemplated by this Section 4.

 

(c)          If, as a result of the reallocation effected under this Section 4,
any Lender incurs any losses, out-of-pocket costs or expenses as a result of any
payment of LIBOR Loan prior to the last day of the Interest Period applicable
thereto (whether by the Company or by reallocation of the outstandings of the
LIBOR Loans under the Credit Agreement to effect the assignments provided
herein) and such Lender makes a request for compensation, the Company shall,
within 10 days of any written demand sent by such Lender to the Company through
the Administrative Agent, pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for such losses,
out-of-pocket costs or expenses incurred as a result of such payment, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such LIBOR Loan. As used
in this Subsection (b), the term “Lender” includes each Departing Lender.

 

(d)          On the Amendment Effective Date, the Administrative Agent shall
take the actions specified in Section 11.06 of the Credit Agreement (Successors
and Assigns), including recording the assignments described herein in the
Register, and such assignments shall be effective for purposes of the Credit
Agreement.

 

 -8-Ninth Amendment

 

 

SECTION 5.          Guarantor Confirmation.

 

(a)          The Guarantors hereby consent and agree to this Amendment and each
of the transactions contemplated hereby.

 

(b)          The Company and each Guarantor ratifies and confirms the debts,
duties, obligations, liabilities, rights, titles, pledges, grants of security
interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.

 

(c)          The Company and each Guarantor agrees that the guarantees, pledges,
grants of security interests and other obligations, and the terms of each of the
Security Agreements and Guaranties to which it is a party, are not impaired,
released, diminished or reduced in any manner whatsoever and shall continue to
be in full force and effect and shall continue to secure all Obligations.

 

(d)          The Company and each Guarantor acknowledges and agrees that all
terms, provisions, and conditions of the Loan Documents to which it is a party
(as amended by this Amendment) shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.

 

SECTION 6.          Conditions of Effectiveness. This Amendment shall become
effective as of the date (the “Amendment Effective Date”) that each of the
conditions precedent set forth on Annex A hereto (the “Amendment Conditions
Precedent”) shall have been satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in Annex A, each Lender that has signed this
Amendment (and its permitted successors and assigns) shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto. The Administrative Agent shall notify the
Company and the Lenders of the Amendment Effective Date.

 

SECTION 7.          “Post-Closing” Requirements. As soon as reasonably
practicable following the Amendment Effective Date, the Company shall (a)
execute, deliver and record Mortgages with respect to properties and interests
defined in the Whiting Acquisition Agreement as the Dry Trails Gas Plant, the
Transpetco CO2 Pipeline, the Hough Pipeline, the Hardesty CO2 Pipeline and the
Libby Ranch Project (b) pay any recordation taxes required with respect to the
foregoing, and (c) deliver or cause to be delivered to Administrative Agent the
documents, certificates and legal opinions described on Annex B hereto.

 

SECTION 8.          Representations and Warranties. Each of the Company and the
Parent represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:

 

(a)          It, and each of the other Loan Parties signatory hereto and Parent
GP, has the organizational power and authority to execute, deliver and perform
this Amendment, and all organizational action on the part of it and each other
Loan Party and Parent GP requisite for the due execution, delivery and
performance of this Amendment has been duly and effectively taken.

 

 -9-Ninth Amendment

 

 

(b)          The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it or any other Loan Party or the Parent GP is a party constitute the legal,
valid and binding obligations of it and such other Loan Parties and the Parent
GP, to the extent such Person is a party thereto, enforceable against such
Person in accordance with their respective terms except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

(c)          This Amendment does not and will not violate any provisions of any
of the Organization Documents of the Parent, the Parent GP, the Company or any
other Loan Party party hereto.

 

(d)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party or the Parent GP of this Amendment.

 

(e)          After giving effect to this Amendment, the delivery of the Loan
Documents required to be delivered pursuant to the Amendment, the consummation
of the Whiting Transactions and Credit Extensions being made on the Amendment
Effective Date, the representations and warranties of the Company and each other
Loan Party contained in Article VI of the Credit Agreement or in any other Loan
Document shall be true and correct in all material respects, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes hereof, the representations and warranties contained in
Sections 6.14(a) and (b) of the Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to Sections 7.01(a) and (b),
respectively and the representation and warranty contained in Section 6.14(c)
shall be deemed to refer to December 31, 2012 rather than December 31, 2009.

 

(f)          All governmental and shareholder consents (including, without
limitation, Hart-Scott-Rodino clearance) and approvals necessary in connection
with the Whiting Transactions have been received.

 

(g)          The Whiting Transactions have been, or contemporaneously with the
effectiveness of this Amendment and the funding of the Credit Extension on the
Amendment Effective Date are being, consummated in accordance with the terms and
conditions of the Approved Form of Acquisition Agreement, without giving effect
to any modification, amendment, waiver (including, for the avoidance of doubt,
exercise by the Company of its option under Section 11.02 of the Acquisition
Agreement not to require satisfaction of a condition precedent), supplement,
addition or consent that is materially adverse to the Lenders (as reasonably
determined by the Lead Arranger) unless approved by the Lead Arranger (such
approval not to be unreasonably withheld, delayed or conditioned.

 

Notwithstanding the foregoing, it is understood and agreed that the accuracy of
the above representations and warranties shall not be a condition to the
effectiveness of this Amendment or the funding of the requested Loans on the
Amendment Effective Date, except to the extent specifically set forth in
paragraph 4 of Annex A attached hereto.

 

SECTION 9.          Miscellaneous.

 

(a)          Reference to the Credit Agreement. Upon the effectiveness hereof,
on and after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby.

 

(b)          Effect on the Credit Agreement. Except as specifically amended by
this Amendment, the Credit Agreement shall remain in full force and effect and
is hereby ratified and confirmed.

 

 -10-Ninth Amendment

 

 

(c)          Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.

 

(d)          Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 

(e)          Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and Lenders to enter into this Amendment, each of the Company and the
Parent represents and warrants that, as of the date hereof, it does not know of
any defenses, counterclaims or rights of setoff to the payment of any
Indebtedness of the Company or the Parent to Administrative Agent, Issuing
Lender or any Lender.

 

(f)          Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.

 

(g)          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and applicable federal laws of
the United States of America.

 

(h)          Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.

 

SECTION 10.         NO ORAL AGREEMENTS. The rights and obligations of each of
the parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Amendment and
the other written Loan Documents executed by the Company, the Parent gp, the
Guarantors, Administrative Agent, Issuing Lender and/or Lenders represent the
final agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.

 

SECTION 11.         No Waiver. Each of the Company and the Parent hereby agrees
that no Event of Default and no Default has been waived or remedied by the
execution of this Amendment by the Administrative Agent or any Lender. Nothing
contained in this Amendment nor any past indulgence by the Administrative Agent,
Issuing Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.

 

[Signature Pages Follow]

 

 -11-Ninth Amendment

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  LOAN PARTIES:       BREITBURN OPERATING L.P., a Delaware limited partnership  
  By: BreitBurn Operating GP, LLC, its general partner   BREITBURN ENERGY
PARTNERS L.P., a Delaware limited partnership     By: BreitBurn GP, LLC, its
general partner   BREITBURN OPERATING GP, LLC, a Delaware limited partnership  
BREITBURN FINANCE CORPORATION, a Delaware corporation   BREITBURN MANAGEMENT
COMPANY, LLC, a Delaware limited liability company   ALAMITOS COMPANY, a
California corporation   BREITBURN FLORIDA LLC, a Delaware limited liability
company     By: BreitBurn Operating L.P., its sole member     By: BreitBurn
Operating GP, LLC, its     general partner   BREITBURN FULTON LLC, a Delaware
limited liability company   BEAVER CREEK PIPELINE, L.L.C., a Michigan limited
liability company   GTG PIPELINE LLC, a Virginia limited liability company  
MERCURY MICHIGAN COMPANY, LLC, a Michigan limited liability company   TERRA
ENERGY COMPANY LLC, a Michigan limited liability company   TERRA PIPELINE
COMPANY LLC, a Michigan limited liability company   PHOENIX PRODUCTION COMPANY,
a Wyoming corporation   PREVENTIVE MAINTENANCE SERVICES LLC, a Colorado limited
liability company

 

  By: /s/ James G. Jackson     James G. Jackson     Chief Financial Officer

 

 Signature Page to Ninth Amendment 

 

 

  PARENT GP:       BREITBURN GP, LLC,   a Delaware limited partnership        
By: /s/ James G. Jackson     James G. Jackson     Chief Financial Officer

 

 Signature Page to Ninth Amendment 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Issuing
Lender, Swing Line Lender and a Lender         By: /s/ Michael Real     Michael
Real     Director

 

 Signature Page to Ninth Amendment 

 

 

  THE BANK OF NOVA SCOTIA,   as a Lender         By: /s/ Terry Donovan     Name:
Terry Donovan     Title: Managing Director

 

 Signature Page to Ninth Amendment 

 

 

  BARCLAYS BANK PLC,   as a Lender         By: /s/ Vanessa A. Kurbatskiy    
Name: Vanessa A. Kurbatskiy     Title: Vice President

 

 Signature Page to Ninth Amendment 

 

 

  BANK OF MONTREAL,   as a Lender         By: /s/ Gumaro Tijerina     Name:
Gumaro Tijerina     Title: Director

 

 Signature Page to Ninth Amendment 

 

 

  UNION BANK, N.A.,   as a Lender         By: /s/ Lara Sorokolit     Name: Lara
Sorokolit     Title: Vice President

 

 Signature Page to Ninth Amendment 

 

 

  CITIBANK, N.A.,   as a Lender         By: /s/ Eamon Baqui     Name: Eamon
Baqui     Title: Vice President

 

 Signature Page to Ninth Amendment 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender         By: /s/ Mark E. Olson    
Name: Mark E. Olson     Title: Authorized Officer

 

 Signature Page to Ninth Amendment 

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Don J. McKinnerney    
Name: Don J. McKinnerney     Title: Authorized Signatory

 

 Signature Page to Ninth Amendment 

 

 

  THE ROYAL BANK OF SCOTLAND plc,   as a Lender         By: /s/ Sanjay Remond  
  Name: Sanjay Remond     Title: Authorised Signatory



 

 Signature Page to Ninth Amendment 

 

 

  SOVEREIGN BANK, N.A.,   as a Lender         By: /s/ David O’Driscoll     Name:
David O’Driscoll     Title: Senior Vice President         By: /s/ Aidan Lanigan
    Name: Aidan Lanigan     Title: Senior Vice President



 

Signature Page to Ninth Amendment

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ Jonathan H. Lee
    Name: Jonathan H. Lee     Title: Vice President

  

Signature Page to Ninth Amendment

 

 

  COMPASS BANK,   as a Lender         By: /s/ Umar Hassan     Name: Umar Hassan
    Title: Vice President



 

Signature Page to Ninth Amendment

 

 

  COMERICA BANK,   as a Lender         By: /s/ Ekaterina Evseev     Name:
Ekaterina Evseev     Title: Assistant Vice President



 

Signature Page to Ninth Amendment

 

 

  CREDIT SUISSE AG, Cayman Islands Branch,   as a Lender         By: /s/ Doreen
Barr     Name: Doreen Barr     Title: Authorized Signatory         By: /s/
Michael Spaight     Name: Michael Spaight     Title: Authorized Signatory

  

Signature Page to Ninth Amendment

 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender         By: /s/ James D.
Weinstein     Name: James D. Weinstein     Title: Managing Director



 

Signature Page to Ninth Amendment

 

 

  TORONTO DOMINION (TEXAS) LLC,   as a Lender         By: /s/ Marie Fernades    
Name: Marie Fernades     Title: Authorized Signatory



 

Signature Page to Ninth Amendment

 

 

  BRANCH BANKING AND TRUST COMPANY,   as a Lender         By: Parul June    
Name: Parul June     Title: Vice President

  

Signature Page to Ninth Amendment

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as a Lender         By: /s/
Mark Roche     Name: Mark Roche     Title: Managing Director         By: /s/
Michael D. Willis     Name: Michael D. Willis     Title: Managing Director



 

Signature Page to Ninth Amendment

 

 

  FIFTH THIRD BANK,   as a Lender         By: /s/ Richard Butler     Name:
Richard Butler     Title: Senior Vice President



 

Signature Page to Ninth Amendment

 

 

  MIZUHO BANK LTD.,   as a Lender         By: /s/ Leon Mo     Name: Leon Mo    
Title: Authorized Signatory



 

Signature Page to Ninth Amendment

 

 

  ONEWEST BANK, FSB,   as a Lender         By: /s/ Sean Murphy     Name: Sean
Murphy     Title: Executive Vice President



 

Signature Page to Ninth Amendment

 

 

  SUNTRUST BANK,   as a Lender         By: /s/ Shannon Juhan     Name: Shannon
Juhan     Title: Vice President

  

Signature Page to Ninth Amendment

 

 

Annex A

(Conditions Precedent)

 

1.The Administrative Agent shall have received (which may be by electronic
transmission), in form and substance satisfactory to the Administrative Agent,
each of the following documents:

 

(a)a counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Issuing Lender, each of the Lenders shown on Schedule
2.01 as having an Elected Commitment Amount on the Amendment Effective Date, the
Company, the Parent GP, and the Guarantors (which may be by telecopy or PDF
transmission);

 

(b)one or more Continuing Guaranty Agreements executed by each of the following
(collectively, the “New Subsidiaries”): (i) Whiting Transpetco GP, LLC, Whiting
Transpetco LP, LLC, and BreitBurn Oklahoma LLC, and (ii) Transpetco Pipeline
Company, L.P. if it becomes a wholly owned subsidiary of the Parent or the
Borrower on the Amendment Effective Date;

 

(c)(i) one or more Security Agreement Supplements duly executed by the Company
and each New Subsidiary; (ii) Oklahoma Mortgage covering the Oil and Gas
Properties and real property and fixtures acquired by the Company pursuant to
the Whiting Acquisition Agreement, together with executed Mortgage Tax Affidavit
in the form required by applicable state authorities; and (iii) such other
supplements, documents and instruments that the Administrative Agent shall have
requested in order to confirm that security interests and liens in Filing
Collateral and Equity Interest Collateral shall have been created and perfected
(it being understood that any filing or recordation may occur after the
Amendment Effective Date so long as the Administrative Agent has the authority
to make such filings and recordations on the Amendment Effective Date); and

 

(d)a certificate executed by a Responsible Officer of the Company with respect
to the solvency of the Company and its subsidiaries, and a certificate executed
by a Responsible Officer of the Parent with respect to the solvency of the
Parent and its subsidiaries, in each case on a consolidated basis after giving
effect to the Whiting Transactions, this Amendment and any Credit Extension
being made on the Amendment Effective Date.

 

2.The Administrative Agent shall have received a copy of the fully executed
Whiting Acquisition Agreement together with all exhibits and schedules, and all
amendments, waivers, supplements and other modifications thereto, which shall
have been certified by a Responsible Officer of the Parent as being true and
correct and complete.

 

3.The Whiting Acquisition has been consummated (or shall be consummated
substantially simultaneously with the funding of the requested Loans on the
Amendment Effective Date) in accordance with the terms and conditions of the
Approved Form of Acquisition Agreement, without giving effect to any
modification, amendment, waiver (including, for the avoidance of doubt, exercise
by the Company of its option under Section 11.02 of the Acquisition Agreement
not to require satisfaction of a condition precedent), supplement, addition or
consent that is materially adverse to the Lenders (as reasonably determined by
the Lead Arranger) unless approved by the Lead Arranger (such approval not to be
unreasonably withheld, delayed or conditioned).

 

4.(i) Each of the representations and warranties set forth in Section 8 of this
Amendment and in other Loan Documents executed and delivered by the Loan Parties
on the Closing Date which constitutes a Specified Representation shall be true
and correct in all material respects, and (ii) each Specified Acquisition
Agreement Representation shall be true and correct in all material respects.



 

Annex A to Ninth Amendment

 

 

5.The Lead Arranger and the Administrative Agent shall have received a pro forma
statement of consolidated results of operations for the Parent and its
consolidated subsidiaries for the four-quarter period most recently ended prior
to the Amendment Effective Date for which financial statements are available,
and a pro forma balance sheet of the Parent and its subsidiaries as of the last
day of such four-quarter period, giving pro forma effect to the Whiting
Transactions as if the Whiting Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other financial statements).

 

6.The Lead Arranger and the Administrative Agent shall have received copies of
statements of revenues and direct operating expenses and notes thereto related
to the Assets (as defined in the Whiting Acquisition Agreement) (a) as of and
for the three years ended December 31, 2012 and (b) as of and for the six months
ended June 30, 2012 and 2013, including any notes and representations delivered
in connection therewith.

 

7.Payment by the Company of (a) accrued interest, fees and other amounts which
are required by the terms of the Credit Agreement to be paid on the Amendment
Effective to Departing Lenders, if any, pursuant to Section 3.07(b)(ii) of the
Credit Agreement, (b) accrued interest, fees and other amounts which are
required by the terms of the Credit Agreement to be paid on the Amendment
Effective Date to Lenders as a result of the reallocation of Commitments
pursuant to Section 4 hereof on the Amendment Effective Date, and (c) to the
extent invoiced at least two business days prior to the Amendment Effective
Date, all other fees and expenses due to the Lenders and the Departing Lenders,
if any, the Lead Arranger, the Administrative Agent and counsel to the Lead
Arranger and the Administrative Agent.

 

8.The Administrative Agent shall have received a Notice of Revolving Credit
Borrowing together with a Pricing Grid Certificate.



 

Annex A to Ninth Amendment

 

 

Annex B

Post closing obligations

 

1.Such customary legal opinions as to this Amendment, the Loan Documents
delivered on the Amendment Effective Date and the liens created thereby, the
Existing Credit Agreement as amended by this Amendment and the New Subsidiaries
(including customary opinions of local counsel) as the Administrative Agent may
reasonably request, which opinions shall permit reliance by the permitted
assigns of each of the Administrative Agent and the Lenders.

 

2.Customary secretary’s certificates for each New Subsidiary, including
incumbency, and attaching organizational documents and resolutions, and evidence
of good standing in state of organization, and secretary’s certificate for the
Company, certifying as to resolutions authorizing the execution and delivery of
Loan Documents delivered on the Amendment Effective Date.



 

Annex B to Ninth Amendment

 

 

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Lender  Lender’s Share of
Elected Commitment
Amount   Lender’s
Pro Rata Share  Wells Fargo Bank, National Association  $170,000,000.00  
 12.142857143% The Bank of Nova Scotia  $95,000,000.00    6.785714286% Barclays
Bank PLC  $95,000,000.00    6.785714286% Bank of Montreal  $95,000,000.00  
 6.785714286% Union Bank, N.A.  $95,000,000.00    6.785714286% Citibank, N.A. 
$65,000,000.00    4.642857143% JPMorgan Chase Bank, N.A.  $65,000,000.00  
 4.642857143% Royal Bank of Canada  $65,000,000.00    4.642857143% The Royal
Bank of Scotland plc  $65,000,000.00    4.642857143% Sovereign Bank, N.A. 
$65,000,000.00    4.642857143% U.S. Bank National Association  $65,000,000.00  
 4.642857143% Compass Bank  $50,000,000.00    3.571428571% Comerica Bank 
$50,000,000.00    3.571428571% Credit Suisse AG, Cayman Islands Branch 
$50,000,000.00    3.571428571% Sumitomo Mitsui Banking Corporation 
$50,000,000.00    3.571428571% Toronto Dominion (Texas) LLC  $50,000,000.00  
 3.571428571% Branch Banking and Trust Company  $35,000,000.00    2.500000000%
Credit Agricole Corporate and Investment Bank  $35,000,000.00    2.500000000%
Fifth Third Bank  $35,000,000.00    2.500000000% Mizuho Bank Ltd. 
$35,000,000.00    2.500000000% One West Bank, FSB  $35,000,000.00  
 2.500000000% SunTrust Bank  $35,000,000.00    2.500000000% TOTAL 
$1,400,000,000.00    100.000000000%

  

Schedule 2.01

 

 

Exhibit C

 

FORM OF COMPLIANCE CERTIFICATE1

 

The undersigned authorized officer of BREITBURN OPERATING L.P. (the “Company”),
delivers this Certificate pursuant to that certain Second Amended and Restated
Credit Agreement dated as of May 7, 2010, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, the administrative agent (the “Administrative Agent”), the
financial institutions from time to time party thereto (the “Lenders”), the
Company and BreitBurn Energy Partners L.P. (“Parent”) (as the same may be
amended, modified or restated from time to time, the “Credit Agreement”). The
undersigned hereby certifies to the Administrative Agent and the Lenders as
follows:

 

1.             A review of the activities of Parent and the Company and their
Subsidiaries during the period from ______________, 201_ to __________________,
201_ (the “Subject Period”) has been made to obtain the information necessary to
execute and deliver this Certificate.

 

2.             Attached hereto as Attachment 1 are calculations demonstrating
compliance with the financial covenants set forth in Sections 8.14, 8.15 and
8.16 of the Credit Agreement, and attached hereto as Attachment 2 is a
description of the Company’s and its Subsidiaries’ Derivative Contracts,
demonstrating compliance with Section 8.10 of the Credit Agreement.

 

3.             To the best of the undersigned’s knowledge, information and
belief, except as described in Attachment 3 attached hereto: (a) as of the date
hereof, no Default or Event of Default exists and no Material Adverse Effect has
occurred; and (b) as of the date hereof, Parent, and the Loan Parties are in
compliance with the covenants contained in the Credit Agreement.

 

Capitalized terms used herein without definition have the meanings assigned to
them in the Credit Agreement.

 

EXECUTED AND DELIVERED as of ___________ __ , 201_.

 

  BREITBURN OPERATING L.P.,   a Delaware limited partnership       By:     Name:
  Title:

 

 



 

1 Note: this form is the same as the form attached to the Credit Agreement as in
effect prior to the Ninth Amendment, except that a reference to Section 8.14 has
been added to paragraph 2.



 

 Exhibit C - Form of Compliance CertificatePage 1

 

 

ATTACHMENT 1

 

Financial Covenant Calculations 

For the quarter ending on _____________

 

(Sections 8.14-8.16 of the Credit Agreement)

 

1. Total Leverage Ratio

 

  a.  Actual: (i) Total Indebtedness $               (ii) EBITDAX $            
  (iii) (1.a(i) / 1.a(ii)) _______to 1.00             b.  Required:   Not
greater than _______2

 

2. Senior Secured Leverage Ratio

 

  a.  Actual: (i) Senior Secured Indebtedness $     (ii) EBITDAX   $            
    (iii) (2.a(i) / 2.a(ii)) _______to 1.00   b.  Required:   Not greater than
______________3

 

3. Current Ratio

 

  a.  Actual: (i) Current Assets $               (ii) Current Liabilities $    
          (iii) (3.a(i) / 3.a(ii)) _______to 1.00             b.  Required:   At
least 1.00 to 1.00

 

4. Restricted Payments

 

  a.  Restricted Payments made this quarter: $ ______________        
b.  Restricted Payments made YTD: $ ______________

 

 

 



2 Insert the applicable Maximum Total Leverage Ratio as shown on the grid set
forth in Section 8.14, less any reductions by reason of Triggering Events.

3 Insert the applicable Senior Secured Leverage Ratio as shown on the grid set
forth in Section 8.14, less any reductions by reason of Triggering Events.



 

 Exhibit C - Form of Compliance CertificatePage 2

 

 

ATTACHMENT 2

 

Derivative Contracts



 

 Exhibit C - Form of Compliance CertificatePage 3

 

 

ATTACHMENT 3



 

 Exhibit C - Form of Compliance CertificatePage 4

 

